10

11

12

13

14

ie:

16

Li

18

19

20

2]

22

Zo

Case 2:19-cv-00931-JLR Document 12-1 Filed 09/24/19 Page 1of1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
JAVIER HERNANDEZ-RODRIGUEZ,
Petitioner, Case No, C19-0931-JLR
v. ORDER OF DISMISSAL
WILLIAM BARR, et al.,
Respondents.

 

 

 

 

Having reviewed the Report and Recommendation of the Honorable Mary Alice Theiler,
United States Magistrate Judge, any objections or responses to that, and the remaining record, the
Court finds and ORDERS:

(1) The Court ADOPTS the Report and Recommendation.

(2) The Government’s motion to dismiss and motion to supplement (Dkts. 6, 10) are
GRANTED.

(3) Petitioner’s habeas petition and this action is DISMISSED as moot.

(4) The Clerk is directed to send copies of this Order to the parties and to Judge Theiler.

Dated this___| & Vs day of Ockwbéea _\, 2019.4

( \ h\ } ot
dL PO
JAMES i ROBART

United States District Judge

ORDER OF DISMISSAL - |

 
